                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WELLS FARGO BANK, N.A.,                          :
                                                 :
       Plaintiff,                                :       Civil Action No.:      18-2381 (RC)
                                                 :
       v.                                        :       Re Document No.:       2
                                                 :
ZENOBIA WILSON,                                  :
                                                 :
       Defendant.                                :

                                 MEMORANDUM OPINION

                         GRANTING PLAINTIFF’S MOTION TO REMAND

                                      I. INTRODUCTION

       After a judgment from the Superior Court for the District of Columbia ordering the

foreclosure sale of her home, Defendant Zenobia Wilson removed this case to this Court on

October 16, 2018, alleging diversity jurisdiction and federal question jurisdiction pursuant to 28

U.S.C. § 1332(a) and 28 U.S.C. § 1331. Plaintiff Wells Fargo Bank, N.A. moves to remand the

case to the Superior Court for the District of Columbia on a number of grounds, including, as

relevant here, untimeliness and lack of subject matter jurisdiction. Because this Court finds that

Wilson’s notice of removal was untimely and that it lacks subject matter jurisdiction over Wells

Fargo’s claims, the Court grants the motion to remand.

                                      II. BACKGROUND

       In January 2007, Defendant Zenobia Wilson (“Wilson”) obtained a $250,000 loan from

World Savings Bank FSB (“World Savings”) and executed a promissory note with World

Savings identifying property located at 2651 Myrtle Ave, NE, Washington, DC (the “property”)

as the collateral securing the loan. See Compl. at 2, Notice of Removal Ex. 1 at 6, ECF No. 1-1.


                                                 1
Plaintiff Wells Fargo Bank, N.A. (“WFB”) is the successor in interest to World Savings, and the

current holder of the Note and beneficiary of the Deed of Trust. Id.

       After Wilson defaulted on her mortgage in March of 2017, WFB began a foreclosure

action in D.C. Superior Court in September 2017. 1 Id. at 1; see also Docket, Wells Fargo Bank

v. Wilson, No. 2017 CA 006164 R(RP) (D.C. Super. Ct.). On September 1, 2018, the D.C.

Superior Court granted summary judgment in WFB’s favor and issued a decree of sale for the

property. Order Granting Pl.’s Mot. Summ. J. at 1, Wilson, No. 2017 CA 006164 R(RP) (D.C.

Super. Ct. Sept. 1, 2018). Wilson filed her Notice of Removal with this Court on October 16,

2018 on the grounds of diversity jurisdiction and federal question jurisdiction. See Wilson

Notice of Removal at 2, ECF No. 1; Wilson Civil Cover Sheet at 1, ECF No. 1-2. WFB filed a

Motion to Remand on October 19, 2018. WFB’s Mem. Supp. Mot. Remand at 1, ECF No. 2-1.

                                     III. LEGAL STANDARD

        Generally, a defendant in a civil action brought in state court may remove the action to a

federal district court if the action is one over which the federal district courts have original

jurisdiction. See 28 U.S.C. § 1441(a). The Superior Court for the District of Columbia is

considered a state court for this purpose. See id. § 1451(1). The D.C. Circuit has explained,

however, that “[w]hen it appears that a district court lacks subject matter jurisdiction over a case

that has been removed from a state court, the district court must remand the case.” Republic of

Venezuela v. Philip Morris Inc., 287 F.3d 192, 196 (D.C. Cir. 2002) (citing 28 U.S.C. § 1447(c))

(emphasis added). Because removal implicates federalism concerns, the court “strictly construes

the scope of its removal jurisdiction.” Downey v. Ambassador Dev., LLC, 568 F. Supp. 2d 28, 30


        1
          The Court is free to take judicial notice of the docket for the D.C. Superior Court case. See,
e.g., Al-Aulaqi v. Panetta, 35 F. Supp. 3d 56, 67 (D.D.C. 2014) (“A court may take judicial notice of
facts contained in public records of other proceedings[.]” (citing Covad Commc’ns Co. v. Bell
Atlantic Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005))).
                                                   2
(D.D.C. 2008) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 107–09 (1941)) (other

citations omitted). “The party seeking removal of an action bears the burden of proving that

jurisdiction exists in federal court.” Id. at 30 (citing Mulcahey v. Columbia Organic Chems. Co.,

29 F.3d 148, 151 (4th Cir.1994)) (other citations omitted); see also Reed v. AlliedBarton Sec.

Servs., LLC, 583 F. Supp. 2d 92, 93 (D.D.C. 2008).

       Federal courts may exercise diversity jurisdiction over civil cases where the matter in

controversy exceeds $75,000 and both parties are citizens of different states. 28 U.S.C. §

1332(a)(1). However, removal based on diversity jurisdiction is improper where one of the

defendants is a citizen of the state where the action is brought. Id. § 1441(b)(2).

       Federal courts may also exercise federal question jurisdiction when a matter arises out of

the Constitution or laws of the United States. Id. § 1331. “To bring a case within the statute, a

right or immunity created by the Constitution or laws of the United States must be an element,

and an essential one, of the plaintiff’s cause of action.” Gully v. First Nat. Bank, 299 U.S. 109,

112 (1936). The cause of action must be plainly stated on the face of the complaint. Id. at 113.

If the complaint does not present an action that arises under federal law, removal based on

federal question is improper. See 28 U.S.C. § 1441(c)(A).

                                         IV. ANALYSIS

       WFB has moved to remand this case on a number of grounds, including untimeliness and

subject matter jurisdiction. First, the Court finds that removal was untimely pursuant to 28

U.S.C. § 1446(b)(1). Second, the Court finds that, regardless of the timeliness of removal, it

lacks subject matter jurisdiction either based on diversity jurisdiction pursuant to 28 U.S.C. §

1441(b)(2) or federal question jurisdiction pursuant to 28 U.S.C. § 1331. Accordingly, the Court

grants the motion to remand.



                                                 3
                                        A. Untimeliness

        As an initial matter, the Court finds that Wilson’s motion to remand is untimely. 28

U.S.C. § 1446(b)(1) requires a party seeking removal to file a notice of removal within 30 days

after receipt of the complaint. 28 U.S.C. § 1446(b)(1). WFB served Wilson on October 30,

2017. WFB’s Mot. Remand Ex. 2 at 1, ECF No. 2-4. Wilson appeared and extensively litigated

the case, further proving her receipt of the Complaint. See., e.g., Wilson’s Countercl., Wells

Fargo Bank v. Wilson, No. 2017 CA 006164 R(RP) (D.C. Super. Ct. Dec. 6, 2017). She filed

this motion to remove almost a year later, on October 16, 2018. Wilson Notice of Removal at 1.

WFB argues that removal is procedurally barred because Wilson filed her motion a year after she

was served with the complaint. WFB's Mem. Supp. at 3. The Court agrees, and finds that

removal is procedurally barred by 28 U.S.C. § 1446(b)(1).

                                  B. Subject Matter Jurisdiction

       Even if removal was timely, the Court finds that this case must be remanded for lack of

subject matter jurisdiction because the Court lacks diversity jurisdiction pursuant to 28 U.S.C. §

1441(b)(2) and no federal question is raised on the face of the Complaint.

       First, the Court lacks diversity jurisdiction over WFB’s complaint. Wilson removed this

case on the grounds of diversity jurisdiction, claiming that “[t]he Plaintiff is operating in bad

faith on Deed of Trust dated on January 10, 2007 for World Saving, Bank FSB, who is a citizen

of the State of California . . . and [] Defendant Zenobia Wilson who[] is a citizen of the District

of Columbia.” Wilson Notice of Removal at 2. She further argues that the amount in

controversy exceeds $75,000 and that “the Plaintiffs failed to make claim in the proper venue and

a securitization audit disclose[d] even a greater amount in controversy.” Id. at 3. But “[a] civil

action otherwise removable solely on the basis of the jurisdiction under section 1332(a) of this


                                                  4
title may not be removed if any of the parties in interest properly joined and served as defendants

is a citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2). “The term

‘State court’ includes the Superior Court of the District of Columbia.” Id. § 1451(1). Wilson is a

citizen of the District of Columbia, Compl. at 1; Notice of Removal at 2, and WFB originally

brought this case in D.C. Superior Court on September 7, 2017, Compl. at 1. Therefore, removal

based on diversity jurisdiction is improper.

       Second, to the extent Wilson argues as much, the Court finds that it lacks federal question

jurisdiction pursuant to 28 U.S.C. § 1331 because no federal question is raised on the face of the

complaint. In the notice of removal, Wilson briefly mentions that U.S. district courts “have

original jurisdiction over all civil actions arising under the Constitution, laws, and treaties of the

United States.” Wilson Notice of Removal at 3 (citing 28 U.S.C. § 1331). However, Wilson

fails to indicate what federal law is implicated by this case. See generally Wilson Notice of

Removal. The Complaint itself identifies D.C. Code § 42-816 as the sole source for WFB’s

foreclosure claim. See Compl. at 1. Because no federal question is raised on the face of the

complaint, removal based on federal question jurisdiction is improper.

                                        V. CONCLUSION

       For the foregoing reasons, the filed motion to remand is GRANTED. This Court

remands this case to the Superior Court for the District of Columbia. An order consistent with

this Memorandum Opinion is separately and contemporaneously issued.


Dated: January 28, 2019                                              RUDOLPH CONTRERAS

                                                                     United States District Judge




                                                  5
